Case 1:20-cv-00001-BLW Document 20-2 Filed 09/11/20 Page 1 of 7
Case 1:20-cv-00001-BLW Document i5-3 Filed 06/18/20 Page 1 of 7

Vincent Daniel Garcia, #124930
(full name/prisoner number)
__Idaho State Correction Center
Pos ffi Box
Boise, Tdaho 8.37.0")
(complete mailing address)

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF iDAHO

Vi t Daniel G ;
Case No, 1:220-CV-00001-BLW

Plaintiff, {to be assigned by Court)
v,
Sergeant Adam Miller: PRISONER CIViL RIGHTS AMENDED

COMPLAINT IN WATSON QUESTIONNAIRE

I Christ Warden: FORMAT: POLICY-BASED CLAIMS AGAINST
THE STATE (OFFICIAL CAPACITY CLAIMS

Michael Rice. c M . AGAINST STATE OFFICIALS FOR FUTURE
INJUNCTIVE RELIEF)

Director, ,.Tdahon State
Jury Trial Requested: x Yes No

Department of Corrections,
(Josh TeWalt), et.al

Defendant(s}.

 

 

JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims because they
arise under a federal statute or the federal Constitution.

PLAINTIFF
My name is Vincent Daniel Garcia... lamai-citizen of the state of Tdaho '

presently residing at_Tdaho State Correction Center

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Policy-Based Claims against the State (Official Capacity
Claims against State Officials for Future Injunctive Relief) - 1 Rev. 6.4.20

 
Case 1:20-cv-00001-BLW Document 20-2 Filed 09/11/20 Page 2 of 7
Case 1:20-cv-00001-BLW Document 15-3 Filed 06/18/20 Page 2 of 7

Use for Policy-Based Claim against the State
(official capacity claim against state officials for future injunctive relief)

Name and title of the state official who can put into effect the injunctive relief | am requesting:

__Josh TeWalt, Director Tdaho State Department of Corrections

 

The Eleventh Amendment to the U.S. Constitution prohibits a plaintiff from suing the State for money damages or any
other relief. Instead, a plaintiff may file suit to obtain a federal court order for State officials to do or to stop doing
something in the future, or to obtain a federal court declaration (statement) that a policy is unconstitutional. The way to
do this is to file suit against a state official in his or her “official capacity,” who has authority to put into an injunctive
relief order. The U.S. Supreme Court has explained that a lawsuit brought “against a state official in his or her official!
capacity is not a suit against the official but rather is a suit against the official's office.” However, the Eleventh
Amendment still prohibits a claim for monetary damages on a policy-based claim against a State official in his or her
official capacity.

To state a policy-based civil rights claim against a state official in his or her official capacity, a plaintiff must allege facts
showing: (1) the plaintiff was deprived of a constitutional right; (2) the State had a policy or custom; (3) the State
policymakers (not the defendant) had facts available to him or her fram which he or she knew or should have known
that the policy er custom was substantially certain to result in the violation of prisoners’ constitutional rights; {4} the
policy or custom caused the violation; (5) the plaintiff suffered injury or damage or is at serious risk of suffering injury or
damage; and (6) the defendant is the State official with authority to put into effect a change in policy that the plaintiff
desires as a remedy,

The State’s policy or custom that harmed me is this:

 

The State of Idaho has a policy and or custom of not having a
security Officer phy:ically on the tiers at the Idaho State
Correction Center,specifically on G-Block. The State of Idaho has
a policy or custom of only supervising the units by way of a video
camera, which can not see all of the area or activitins on the
tiers,

 

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Policy-Based Claims against the State (Official Capacity
Claims against State Officials for Future Injunctive Rejief}- 2 Rev, 6.4.20

 
Case 1:20-cv-00001-BLW Document 20-2 Filed 09/11/20 Page 3 of 7
Case 1:20-cv-00001-BLW Document 15-3 Filed 06/18/20 Page 3 of 7

These are facts that show a State policy or custom exists:

 

In answer to my grievance, Defendant Miller admitted,in my
grievance that, “tier4S are to be monitored under indirect
obsarvations by control staff and staff monitoring of cameras".

This shows that there is a policy or custom of not having a
security staff physically on the tiers when inmates are ont of
their cells, and that supervision cf these inmates is done by,
“indirect supervision".

Also, Warden Jay Christensen, in the appellate response to
my grievance, states, "...we followed policy by completing timely
regular tier checks",

This also shows that there is no security staff stationed on
the tiers. (Physically). If in fact inmates know when the tier
checks are to be completed, then that is when assaults and other
acts of violence would be done, and would not be disvovered until
the next tier check. This policy and or custom, of not having «a
security officer physically on the tier when inmates are out of
their cells has created a substantial risk of harm.

 

 

 

These are facts showing how the State’s policymakers knew or should have known that this policy
or custom probably would violate prisoners’ rights when they created the policy:

 

It is a fact that the security staff are not ordered to be
physically stationed on the tier when the inmates are out of their
cells.

It is a fact, proven by my yrievance, that security statf
only monitor the tiers by way of indirect monitoring. That is a
custom or policy.

It is also a fact that there is a "blind spot" or place of
limited/no visibility on tier G-+-1. Security staff are aware of
this and have done nothing to cure this problem.

Previously, many, Many, Many assaults have occurred on tier
G-1, most of them during shift change, or directly after a
security staff physically walk the tier, Inmates, and security
staff all know that once an officer walks the tier, they will not
physically be back on the tier for about one hour,

By having a custom and or policy of not having a security
staff posted on the tier when inmates are out of their cells, it
raises a probability that assaults will occur in the absence of
such staff.

My rights under the Bighth Amendment to the United States
Constitution, and the fourteenth amendment have been violated.

 

 

 

Prisoner Clvll Rights Amended Complaint in Watson Questionnatre Format: Policy-Based Claims against the State (Official Capacity
Claims against State Officials for Future injunctive Retief) - 3 Rev. 6.4.20

 
Case 1:20-cv-00001-BLW Document 20-2 Filed 09/11/20 Page 4 of 7
Case 1:20-cv-00001-BLW Document 15-3 Filed 06/18/20 Page 4 of 7

On these dates, 5/6/2019 ,atthis place Tdaho State Correction Center ,
this constitutional right of mine was violated Eighth Amendment, Fourteenth Amendment,

by these persons acting for the entity, when they acted or failed to act when they should have, as
follows:

 

—

At the present time I do not know the names of the individual]
security personnel who worked in G Block on 5/6/2019. I do expect
to know these names as discovery progresses. However, and inasmuch,
Defendant Miller, and the security staff that was assiqned to G
Block on 5/6/2019 had advanced knowledge that there was going to
be violence between two prison gangs. The Aryan Knights, and the
surenos. This is documented in investigative case files ISCC-2019
-023, and TSscc-2018-584,

Because security staff and Defendant Miller all had knowledas
in advance that such violence was going to happen, the cell doors
of these gang members should never have been opened at the same
time. Yet staff did open them. Furthermore, knowing that such
violence was going to happen, there should have been a security
staff stationed on the tier. There should never be any type of
Blind spot or area of limited or/no visibility in a prison.

When the aforementioned individuals opened the ceil doors,
knowing that violence was going to happen, this is an act of
failing to protect.

The policy or custom in this case, is the policy or custom
of allowing rival gangs out of their cells at the same time.

These individuals should have known, and should have acted
to make sure these rival gangs were never let out of their cells
at the same time.

iw

The policy or custom of not ordering that security staff
have direct observation of inmates, by having security staff on
the tier, physically, when inmates are out of their cells has
allowed the assault upon me to take place.

_ This same policy or custom has allowed the assault of many
other inmates in the past to occur.

 

 

 

Prisoner Civif Rights Amended Complaint in Watson Questionnaire Format: Policy-Based Claims against the State (Officlal Capacity
Claims against State Officials for Future Injunctive Relief) - 4 Rev. 6.4.20

 
Case 1:20-cv-00001-BLW Document 20-2 Filed 09/11/20 Page 5 of 7
Case 1:20-cv-00001-BLW Document 15-3 Filed 06/18/20 Page 5 of 7

These are the facts showing that these persons acted In this way because of a policy, instead of
according to their own professional judgment:

 

I have asked, in person, Defendant Miller if there is a policy
that directs that security staff be placed on the tier. I was told
that there is no policy that orders they be on the tier and that
indirect supervision, by way of a camera is all that is necessary.

Security staff who worked in G Block on 5/6/2019 followed
the orders of Defendant Miller as he was the Sergeant of G-Block.

Based upon this, I am asserting that there is a policy that
provides that security staff have indirect monitoring of inmates,
and not direct physical monitoring by being on the tier when -
inmates are out of their cells.

This is supported by my grievance and the statement thereof
by Sergeant Miller that all that is required is indirect monitoring.

 

 

 

These are the injuries | suffered caused by the existence of the policy or custom:

 

I was knocked unconscious and I was severely beaten and left
to bleed out. I suffered a broken orbital socket; Broken Left
cheek bone; broken left jaw bone; I suffer blindness in both eyes;
I cannot walk without a cane or a walker; I have several metal
plates in my face and head; I have numerous screws in my face and
head; I was in a coma for about a month or so; at least I was in
the hospital for that length of time.

 

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Policy-Based Claims against the State (Offictal Capacity
Claims agalnst State Officials for Future Injunctive Relief) - 5 Rev. 6.4.20

 
Case 1:20-cv-00001-BLW Document 20-2 Filed 09/11/20 Page 6 of 7
Case 1:20-cv-00001-BLW Document 15-3 Filed 06/18/20 Page 6 of 7

| am asking the Court to order that Defendant (who is the State official who can make a policy change}
act or stop acting In a certain way, or a court declaration that defendant violated my constitutional
rights):

 

I am asking this Court to order an injunction that provides
that security staff have direct supervision of inmates at all
times they are out of their cells.

I am also seeking a declaration from this Court that my
Constitutional rights have been violated.

 

 

 

These are facts showing that the policy or custom has been used in the past and that it has caused
other prisoners the following harm (who, what, why, when, where}:

 

I know that there have been many, many, many assaults that
have taken place in G-Block because of the indirect supervision,
and the fact that there is a blind spot, or area of low/no
visibility. I know that inmates wait until shift change to do
these assaults because of the lack of security staff during
shift change. I also know that these assaults take place right
after a security staff walks the tier, because the inmates know
there will not be another walk for an hour or so. I know these
facts from my own personal knowledge.

I also know that during discovery the defendants will be
required to produce these same facts with documents, and security
footage of G- Block.

 

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Policy-Based Claims against the State (Official Capacity
Claims against State Officials for Future Injunctive Relief} - 6 Rev, 6.4.20

 
Case 1:20-cv-00001-BLW Document 20-2 Filed 09/11/20 Page 7 of 7
Case 1:20-cv-00001-BLW Document 15-3 Filed 06/18/20 Page 7 of 7

This is a brief list of the evidence (witnesses or documents) | know of or possess that | intend to
present at trial to prove all of the allegations above—especially that a policy or custom exists—and a
brief explanation of what it proves:

 

I have in my possession one statement from an inmate who wag
present on G-1 when this assault occurred. I also have my
grievance whereas the Defendants admit that only indirect
supervision is used on G-Block.

I know that there is security footage available from the
date and time of the incident, but I have not been provided this
by the Defendants,

My medical record will show the depth of the injuries that
were sustained by me at the time of this assault.

 

 

 

On these dates, 8/14/19:7/30/19_, this is what | did to exhaust my administrative remedies to
bring this particular claim to the attention of supervisors or authorities before | included this claim ina
federal civil rights lawsuit, and | am attaching the HSR, concern forms, grievances, and grievance
appeals to this document, or | am explaining why | have not used the grievance process or attached
the forms.

 

I have filed several grievance concerning this issue. On at
least two, (2), occassions my grievances were returned to me as
“beyond the 30 day time limit to file a grievance". This was done
even though I was in intensive care for 30 days, and even though
I suffered from brain damage. Eventually I did file an appeal fron
the denial of allowing me to file a grisvance beyond the thirty
day time limit, and I @did in fact eventually grieve the incident
in question.

 

 

 

DECLARATION UNDER PENALTY OF PERJURY

| declare under penalty of perjury that | am the plaintiff in this action, that | have read the complaint,
and that the information contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C, §
1621.

    

Executed at &

a {Location}

 

Plaintti.

Claims against State Officlals for Future Injunctive Relief} - 7

 
